787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLIE L. OUZTS, Plaintiff-Appellant,v.RICHARD SCHWEIKER, SECRETARY OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
85-1607
United States Court of Appeals, Sixth Circuit.
3/7/86

REMANDED
W.D.Mich.
ORDER
BEFORE:  MERRITT, WELLFORD, and NELSON, Circuit Judges.


1
This matter is before the court upon the joint stipulation of the parties to remand this case to the Secretary of Health and Human Services for an award of benefits.  Upon consideration thereof,


2
It is ORDERED that the stipulation be and hereby is approved and this cause is remanded.